DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the Application filed on December 4, 2020, in which claims 1-22 are presented for examination.

Claim Objections
Claims 8 and 16 are objected to because of the following informalities: Claims 8 and 16 recite the term “their”. Applicant should duly note that the term “their” is not acceptable claimed language, only what is referred by “their” should set forth in the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-10, 12-18 and 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1, 9 and 17 recite “when determining that the set of one or more storage resources is available for storing the plurality of components, for each of the plurality of components of the object:
present, through the UI, the set of one or more storage resources to select from for storing the component; receive a selection of at least one of the storage resources in the set to store the component; and update the set of one or more storage resources based on the policy and the selection before presenting the updated set of one or more storage resources to select from for storing a next component”. However, the claims 1, 9 and 17 are indefinite under the condition “when determining that the set of one or more storage resources is not available for storing the plurality of components”. The dependent claims 2, 4-8, 10, 12-16, 18, and 19-22 are rejected for incorporating the deficiency of their respective base claims by dependency.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract without significantly more.
When considering subject matter eligibility under 35 USC 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
Specifically, 1, 9 and 14 are directed to a method, non-transitory computer readable medium and system respectively. Each of the claims falls under one of the four statutory classes of invention.
If the claim does not fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea).
Claim 1 as an example recites:
in response to receiving an indication to use manual storage management of the object, receiving, through a user interface (UI), a storage policy for storing the object;
based on the storage policy, defining a plurality of components for the object;
determining whether, based on the storage policy, a set of one or more storage resources from a plurality of storage resources is available for storing the plurality of components; and
when determining that the set of one or more storage resources is available for storing the plurality of components, for each of the plurality of components of the object:
presenting, through the UI, the set of one or more storage resources to select from for storing the component;
receiving a selection of at least one of the storage resources in the set to store the component; and
updating the set of one or more storage resources based on the policy and the selection before presenting the updated set of one or more storage resources to select from for storing a next component.
At step 2A, prong one, each limitation of claims 1, 9 and 14, with the exception of the preamble, is a step of observation, evaluation, and judgement that can be practically performed by a human, either mentally or with the use if pen and paper.
Specifically, claim 1 recites: in response to receiving an indication to use manual storage management of the object, receiving, through a user interface (UI), a storage policy for storing the object (collecting and manipulating information using observation, evaluation and judgement and/or opinion);
based on the storage policy, defining a plurality of components for the object (analyzing information using evaluation and judgement);
determining whether, based on the storage policy, a set of one or more storage resources from a plurality of storage resources is available for storing the plurality of components (analyzing information using evaluation and judgement); and
when determining that the set of one or more storage resources is available for storing the plurality of components, for each of the plurality of components of the object (analyzing information using evaluation and judgement):
receiving a selection of at least one of the storage resources in the set to store the component (collecting and manipulating information using observation, evaluation and judgement and/or opinion).
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but the recitation of generic computer components, such a memory and processor, user terminal and non-transitory computer-readable medium, then it falls within the “mental processes” grouping of abstract ideas. The memory, and processor recited in the claims encompasse a user simply manually manages storage management of an object in his/hers mind.
The judicial exception is not integrated into a practical application. In particular, the claimed “processor” and “memory” are recited at a high level of generality such that they amount to on more that mere instructions to apply the exception using a generic component. (see MPEP 2106.05(f)). These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 2106.05(h)).
Under step 2B (MPEP 2106.05(g)), the additional elements: “(1) presenting, through the UI, the set of one or more storage resources to select from for storing the component; (2) updating the set of one or more storage resources based on the policy and the selection before presenting the updated set of one or more storage resources to select from for storing a next component” do nothing more than add insignificant extra solution activities to the judicial exception. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, thus fail to integrate the abstract idea into a practical application. See MPEP 2106.05(g).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the obtaining and displaying steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The type of data being manipulated does not impose meaningful limitations or render the idea less abstract. Looking at the element as a combination, the additional elements do not add anything more the elements analyzed individually. Therefore, the claim does not amount to significantly more than the abstract idea itself
Applicant is reminded that a statutory claim would recite an automated machine implement method or system with specific structures for performing the claimed invention so as to provide an improvement to another technology or technical field, an improvement to the functioning idea to a practical technological environment. The claim as a whole, does not amount to significantly more than the abstract idea itself. This is because the claim does not effect an improvement to the functioning of a computer itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment.
Accordingly, claim 1 is directed to an abstract idea.
The remaining independent claims 9 and 14 fall short the 35 USC 101 requirement under the same rationale.
The dependent claims 2-5 and 8 when analyzed and each taken as a whole are held to be patent ineligible under 35 USC 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea.

Claim 2 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim
2 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations " before receiving the storage policy: presenting, through the UI, a selection item to select between automatic or manual storage management of the object, wherein receiving the indication comprises receiving an input on the selection item indicating that the manual storage management is selected ", which elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 3 is dependent on claim 4 and includes all the limitations of claim 4. Therefore, claim
3 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “when determining that the set of one or more storage resources is not available for storing the plurality of components, presenting a message indicating that the object cannot be stored based on the received storage policy ", which elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 4 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim
4 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “wherein the set of one or more storage resources comprises at least one of a host machine, a physical disk group, or an individual physical disk. ", which elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 5 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim
5 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “wherein the storage policy indicates at least one of a failure to tolerance (FTT) or a stripe width associated with the object", which elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.
Claim 8 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim
8 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “presenting, through the UI, a second selection item to determine whether the plurality of components are moveable from their corresponding storage resources during a future load balancing of the storage resources", which elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

The dependent claims 10-13 and 16 when analyzed and each taken as a whole are held to be patent ineligible under 35 USC 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea under the rationale as applied to claims 2-5 and 8.

The dependent claims 18-21 when analyzed and each taken as a whole are held to be patent ineligible under 35 USC 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea under the rationale as applied to claims 2-5 and 8.

As to claims 6-7, 14-15 and 22, the limitations of claims 6-7, 14-15 and 22 include additional elements that integrate the abstract idea into a practical application that would the independent claims 1, 9 and 17 respectively eligible under 35 USC 101. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20120109958 (involved in providing data policy management over application objects in a storage system environment. An application object may comprise non-virtual or virtual objects (e.g., non-virtual-based applications, virtual-based applications, or virtual storage components). An application object manager may represent application objects by producing mapping graphs and/or application object data that represent application objects in a standardized manner. A mapping graph for an application object may describe a mapping between the application object and its underlying storage objects on a storage system. Application object data may describe a mapping graph in a standardized format. Application object data representing application objects may be received by an application policy manager that manages data policies on the application objects (including virtual applications and virtual storage components) based on the received application object data. Data policies may include policies for backup, service level objectives, recovery, monitoring and/or reporting)
US 20140143217 A1 (involved in providing data policy management over application objects in a storage system environment. An application object may comprise non-virtual or virtual objects).
US 9275083 (involved in providing data policy management over application objects in a storage system environment. An application object may comprise non-virtual or virtual objects).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032. The examiner can normally be reached Monday-Friday 6:30a-10p(Midflex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        July 27, 2022